

115 S2579 IS: Eliminating Opioid Related Infectious Diseases Act of 2018
U.S. Senate
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2579IN THE SENATE OF THE UNITED STATESMarch 20, 2018Mr. Young (for himself, Mr. Markey, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to reauthorize and expand a program of surveillance and
			 education, carried out by the Centers for Disease Control and Prevention,
			 regarding infections associated with injection drug use.
	
 1.Short titleThis Act may be cited as the Eliminating Opioid Related Infectious Diseases Act of 2018. 2.Reauthorization and expansion of program of surveillance and education regarding infections associated with injection drug useSection 317N of the Public Health Service Act (42 U.S.C. 247b–15) is amended to read as follows:
			
				317N.Surveillance and education regarding infections associated with injection drug use
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may (directly and through grants to public and nonprofit private entities) provide for programs to carry out the following activities:
 (1)To cooperate with the States in implementing a surveillance system to determine the incidence of infections associated with injection drug use and to assist the States in determining the prevalence of such infections, including the reporting of chronic hepatitis C virus and human immunodeficiency virus cases.
 (2)To identify, counsel, and offer testing to individuals who are at risk of infections as a result of injection drug use, receiving blood transfusions prior to July 1992, or other risk factors.
 (3)To provide appropriate referrals for counseling, testing, and medical treatment of individuals identified under paragraph (2) and to ensure, to the extent practicable, the provision of appropriate follow-up services.
 (4)To develop and disseminate public information and education programs for the detection and control of infections associated with injection drug use, with priority given to high-risk populations as determined by the Secretary.
 (5)To improve the education, training, and skills of health professionals in the detection and control of infections associated with injection drug use, with priority given to substance use disorder treatment providers, pediatricians, other primary care providers, and obstetrician-gynecologists.
 (b)Laboratory proceduresThe Secretary may (directly and through grants to public and nonprofit private entities) carry out programs to provide for improvements in the quality of clinical-laboratory procedures regarding infections associated with injection drug use.
 (c)DefinitionsIn this section, the term injection drug use means— (1)intravenous administration of a substance in schedule I under section 202 of the Controlled Substances Act;
 (2)intravenous administration of a substance in schedule II, III, IV, or V under section 202 of the Controlled Substances Act that has not been approved for intravenous use under—
 (A)section 505 of the Federal Food, Drug and Cosmetic Act; or (B)section 351 of the Public Health Service Act; or
 (3)intravenous administration of a substance in schedule II, III, IV, or V under section 202 of the Controlled Substances Act that has not been prescribed to the person using the substance.
 (d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $40,000,000 for each of the fiscal years 2019 through 2023..